Filed
                                                     Washington State
                                                     Court of Appeals
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                      Division Two

                                         DIVISION II                                   November 29, 2016

    STATE OF WASHINGTON,                                            No. 47978-8-II

                               Respondent,                    UNPUBLISHED OPINION

         v.

    ANDREW L. MERKEL,

                               Appellant.

        BJORGEN, C.J. — A jury returned a verdict finding Andrew Merkel guilty of first degree

burglary. Merkel appeals his conviction and resulting sentence, asserting that (1) the State failed

to present sufficient evidence to support his conviction because the evidence was insufficient to

show he assaulted anyone and (2) his defense counsel was ineffective for failing to object to the

imposition of discretionary legal financial obligations (LFOs) absent a finding that he has the

ability to pay the LFOs. Additionally, Merkel requests that we exercise our discretion to waive

appellate costs if the State prevails in this appeal. We affirm Merkel’s conviction and sentence.

We also exercise our discretion to waive appellate costs in this matter.

                                             FACTS

        On August 22, 2014, Denise Ingram was working in her home office in Bonney Lake

when she saw an unfamiliar man approach her neighbors’ door and knock several times.

Ingram’s neighbors, Mike and Robin Wittenberg, were away from their home at the time. When

no one answered the Wittenbergs’ door, Ingram saw the man attempt to open the door. Ingram

called Robin1 to ask if she was expecting anyone at their house that day. Robin told Ingram that



1
  Because Mike and Robin Wittenberg share a last name, this opinion uses their first names for
clarity. We intend no disrespect.
No. 47978-8-II


she was not. When Ingram saw the man look in a window and then walk through a gate leading

to the Wittenbergs’ backyard, she called 911 to report a potential burglary. While on the phone

with the 911 operator, Ingram saw Mike pull into his driveway. Mike entered his home before

Ingram could alert him about the intruder.

       After Mike entered his home, he heard a noise coming from a bedroom. Mike went to

the bedroom and saw an unfamiliar man, later identified as Merkel, rifling through a drawer.

Mike yelled and lunged at Merkel. Merkel ran through a back door. Mike ran through his front

door in an attempt to intercept Merkel.

       Mike chased Merkel and saw Merkel get into the driver’s seat of a parked car. Mike

attempted to grab the keys from the car’s ignition but instead grabbed the steering wheel, telling

Merkel, “You’re not going anywhere.” Report of Proceedings (RP) (Aug. 3, 2015) at 62.

Merkel smirked at Mike and then drove the car in reverse. Mike’s arm was caught in the

steering wheel, and he was dragged across gravel. After driving the car approximately 20 yards

in reverse, Merkel stopped, at which point Mike was able to free his arm. Merkel then drove

away. Mike was able to read the license plate number on the car and yelled it out to Ingram, who

then relayed the information to the 911 operator. As a result of being dragged, Mike received

scrapes and abrasions on his legs. The Wittenbergs later found that some jewelry was missing

from their bedroom.

       While responding to the 911 call, Bonney Lake Police Officer Tobie Johnston saw

Merkel driving in the opposite direction in a car with the same license plate number Ingram had

relayed to the 911 operator. Upon seeing Johnston in her police vehicle, Merkel “fled at a high

rate of speed,” and Johnston pursued him. RP (Aug. 3, 2015) at 145. Johnson eventually lost

sight of Merkel.



                                                 2
No. 47978-8-II


       Around this same time, Bonney Lake resident Sharon Wells heard sirens while she was in

the backyard of her house. Wells then heard a car squeal and a thump before seeing a car drive

off. Wells called the police after seeing that her and her neighbor’s mailboxes had been hit and

knocked off of their red painted posts.

       Using license plate information, police determined that the registered owner of the

suspect vehicle was Nancy Martin, Merkel’s grandmother. Police went to Merkel’s address and

saw the vehicle parked in the driveway. The vehicle had some front end damage, including what

appeared to be red marks caused by the transfer of paint from another surface.

       The State charged Merkel with first degree burglary, alleging that he intentionally

assaulted Mike while fleeing from his unlawful entry into the Wittenberg residence. The matter

proceeded to jury trial, at which witnesses testified consistently with the facts above. The jury

returned a verdict finding Merkel guilty of first degree burglary.

       At sentencing, the State and defense counsel made a joint sentencing recommendation

with regard to both Merkel’s first degree burglary conviction and his separate guilty plea

convictions for residential burglary, two counts of possession of stolen property, and unlawful

disposal of human remains. As part of the joint sentence recommendation, the State and defense

counsel agreed to recommend the imposition of $500 in discretionary LFOs for assigned counsel

recoupment. The State and defense counsel further agreed to recommend that Merkel’s

sentences for his guilty plea felony convictions be served concurrently with his 100-month

sentence for first degree burglary. The sentencing court accepted the joint sentencing

recommendation. Merkel appeals from his conviction and resulting sentence.




                                                 3
No. 47978-8-II


                                           ANALYSIS

                                I. SUFFICIENCY OF THE EVIDENCE

       Merkel first contends that insufficient evidence supports his first degree burglary

conviction, because the State failed to present sufficient evidence of its assault element. We

disagree.

       Sufficient evidence exists to support a conviction if any rational trier of fact could find

the essential elements of the crime beyond a reasonable doubt when viewing the evidence in a

light most favorable to the State. State v. Hosier, 157 Wash. 2d 1, 8, 133 P.3d 936 (2006). A

defendant claiming insufficiency of the evidence admits the truth of the State’s evidence and all

inferences that can reasonably be drawn from that evidence. State v. Salinas, 119 Wash. 2d 192,

201, 829 P.2d 1068 (1992). When reviewing the sufficiency of the State’s evidence, we consider

circumstantial evidence and direct evidence as equally reliable. State v. Delmarter, 94 Wash. 2d
634, 638, 618 P.2d 99 (1980). We defer to the trier of fact on issues of conflicting witness

testimony, witness credibility, and the persuasiveness of the evidence. State v. Walton, 64 Wn.

App. 410, 415-16, 824 P.2d 533 (1992), abrogated on other grounds by In re Pers. Restraint of

Cross, 180 Wash. 2d 664, 327 P.3d 660 (2014).

       To convict Merkel of first degree burglary as charged here, the State had to prove beyond

a doubt that he (1) unlawfully entered or remained in a building and (2) while in the building or

during the immediate flight therefrom, assaulted any person. RCW 9A.52.020(1)(b).

       Washington recognizes three definitions of “assault”: “(1) an unlawful touching (actual

battery); (2) an attempt with unlawful force to inflict bodily injury upon another, tending but

failing to accomplish it (attempted battery); and (3) putting another in apprehension of harm.”

State v. Elmi, 166 Wash. 2d 209, 215, 207 P.3d 439 (2009). Because the jury was not instructed on



                                                 4
No. 47978-8-II


the first definition of assault, we do not consider whether sufficient evidence supported a finding

that Merkel committed an actual battery. See State v. Hickman, 135 Wash. 2d 97, 102, 954 P.2d
900 (1998) (“[J]ury instructions not objected to become the law of the case.”). To prove assault

under either the second or third definitions, the State was required to present sufficient evidence

that Merkel specifically intended (1) to cause Mike bodily harm or (2) to create in Mike the

apprehension of bodily harm. State v. Byrd, 125 Wash. 2d 707, 713, 887 P.2d 396 (1995).

       Under RCW 9A.08.010(1)(a), “[a] person acts with intent or intentionally when he or she

acts with the objective or purpose to accomplish a result which constitutes a crime.” Although

specific intent cannot presumed, “it can be inferred as a logical probability from all the facts and

circumstances.” State v. Wilson, 125 Wash. 2d 212, 217, 883 P.2d 320 (1994).

       The State presented sufficient evidence from which any reasonable jury could infer that

Merkel intended to create in Mike an apprehension of bodily harm. The State’s evidence showed

that (1) Merkel was attempting to flee in his vehicle when Mike reached into the vehicle and told

him, “You’re not going anywhere”; (2) Merkel responded by smirking and then immediately

driving his vehicle in reverse; and (3) Merkel continued to drive in reverse for approximately 20

yards while dragging Mike across gravel. Merkel contends that this evidence shows only that his

intent was to drive away to escape capture. However, that the evidence showed Merkel’s intent

was to escape capture did not prevent a jury from finding that he also intended to place Mike in

apprehension of bodily harm to effectuate such escape. Accordingly, we hold that sufficient

evidence supports Merkel’s conviction for first degree burglary.

                            II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Next, Merkel contends that his defense counsel was ineffective for agreeing to a joint

sentencing recommendation that included recommending $500 in discretionary LFOs for



                                                 5
No. 47978-8-II


appointed counsel recoupment fees, without also requesting the sentencing court to inquire into

Merkel’s ability to pay the discretionary LFOs. We disagree.

       We review ineffective assistance of counsel claims de novo. State v. Sutherby, 165
Wash. 2d 870, 883, 204 P.3d 916 (2009). To prevail on his claim of ineffective assistance of

counsel, Merkel must show both (1) that his counsel’s representation was deficient and (2) that

the deficient representation prejudiced him. State v. Grier, 171 Wash. 2d 17, 32-33, 246 P.3d 1260

(2011), cert. denied, 135 S. Ct. 153 (2014). Conduct constituting a legitimate trial strategy

cannot support an ineffective assistance of counsel claim. Grier, 171 Wash. 2d at 33. We presume

that counsel’s performance was not deficient. Grier, 171 Wash. 2d at 33. To overcome this

presumption, Merkel “bears the burden of establishing the absence of any ‘conceivable

legitimate tactic explaining counsel’s performance.’” Grier, 171 Wash. 2d at 42 (alteration in

original) (quoting State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80 (2004)).

       Because defense counsel’s recommendation to impose $500 in discretionary LFOs was

part of a joint sentencing recommendation negotiated with the State, Merkel cannot meet his

burden to show the absence of a conceivable legitimate strategy supporting his counsel’s

conduct. Therefore, Merkel fails to demonstrate ineffective assistance of counsel and review of

Merkel’s discretionary LFO cannot proceed on that theory. Accordingly, we affirm Merkel’s

conviction and resulting sentence.

                                      III. APPELLATE COSTS

       Finally, Merkel requests that we exercise our discretion to waive appellate costs in this

matter. Under RCW 10.73.160(1),2 we have broad discretion whether to grant or deny appellate




2
 RCW 10.73.160 was amended by LAWS OF 2015, ch. 265, § 22. The amendment does not
affect the issues in this matter.
                                                 6
No. 47978-8-II


costs against an adult offender convicted of an offense where the State prevails on appeal. State

v. Nolan, 141 Wash. 2d 620, 626, 8 P.3d 300 (2000); State v. Sinclair, 192 Wash. App. 380, 388, 367
P.3d 612, review denied, 185 Wash. 2d 1034 (2016).

        Merkel was declared indigent, and there is no evidence to rebut the presumption that he

remains indigent under RAP 15.2(f). Accordingly, we elect to exercise our discretion to deny

appellate costs should the State request them.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 WORSWICK, J.




 SUTTON, J.




                                                  7